Citation Nr: 1806075	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 2008 to August 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  

As the record reflects several documented psychiatric diagnoses, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that, since the September 2013 VA examination indicating the Veteran does not have any psychiatric disability, he has continued to receive treatment and diagnoses for PTSD, adjustment disorder, and major depressive disorder from VA providers.  Similarly, records from the Lincoln Vet Center indicate the Veteran has presented for treatment of "Sub-PTSD" and other psychiatric disorders since the September 2013 VA examination.  Notably, the Veteran's VA records show such diagnoses have also been made under the Diagnostic and Statistical Manual (DSM) 5, whereas the VA examination considered the prior version, the DSM-IV.  Crucially, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  Thus, the Board must also consider whether the Veteran has a psychiatric disability under the DSM-5.  Moreover, the Veteran's discharge documents indicate he served in an imminent danger pay area, which suggests that his service was consistent with fear of hostile terrorist of military activity.  Under the circumstances, the Board finds that reexamination is needed.


Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for a psychiatric disability.

2. Then, arrange for the Veteran to be examined by a licensed psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by medical diagnosis, each psychiatric disability entity found under EITHER the DSM-IV or DSM-5.  

ALL DIAGNOSTIC FINDINGS MUST BE RECONCILED WITH CONFLICTING EVIDENCE IN THE RECORD, to include notations of adjustment disorder, PTSD, or major depressive disorder in his VA treatment records.  Specifically, if the examiner disagrees with a diagnosis reflected in the Veteran's record, he or she must explain why the Veteran is not felt to meet the diagnostic criteria for such disability under either the DSM-IV or DSM-5.  

b. For each psychiatric disability diagnosed, including but not limited to PTSD, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's service, to include his reported stressors therein or service in an imminent danger pay area that would be consistent with fear of hostile military or terrorist activity?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

